ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Wu & Associates, Inc.                        )      ASBCA No. 61158
                                             )
Under Contract No. N40085- l 0-D-9451        )

APPEARANCE FOR THE APPELLANT:                       Sean T. O'Meara, Esq.
                                                     Archer & Greiner, P.C.
                                                     Haddonfield, NJ

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Todd J. Wagnon, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 22 August 2017




                                                  Armed Services Board
                                                  of Contract Appeals


        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61158, Appeal of Wu & Associates,
Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals